OPINION OF THE COURT
Per Curiam.
Denis A. Tomlinson has submitted an affidavit dated August 12, 1993, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Tomlinson was admitted to the practice of law by the Appellate Division of *228the Supreme Court, Second Judicial Department, on February 24, 1988.
Mr. Tomlinson acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations that while a named signatory on an escrow account he improperly withdrew funds from the escrow account without permission or authority.
Mr. Tomlinson indicates that he is tendering his resignation freely and voluntarily, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He states that he could not successfully defend himself on the merits of any disciplinary charges which might be initiated against him by the Grievance Committee based upon the facts and circumstances of his professional conduct.
Mr. Tomlinson further acknowledges that he is submitting his resignation subject to any application which may be made by the Grievance Committee to direct him to make restitution and reimburse the Lawyers’ Fund for Client Protection, and acknowledges the continuing jurisdiction of this Court. Mr. Tomlinson is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and specifically waives the opportunity to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that the Court accept the resignation. Under the circumstances, the resignation of Denis A. Tomlinson as a member of the Bar is accepted and directed to be filed. Accordingly, Denis A. Tomlinson is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Ritter, JJ., concur.
Ordered that the resignation of Denis A. Tomlinson is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Denis A. Tomlinson is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Denis A. Tomlinson shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10).
Ordered that pursuant to Judiciary Law § 90, effective *229immediately, Denis A. Tomlinson is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.